DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 29-35 of copending Application No. 17/339771 (hereinafter reference application) in view of Yang et al. (US 2020/0222757 A1 – hereinafter Yang) and Yoon (WO 2021/158688 A1 – hereinafter Yoon).
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, claim 1 of reference application recites limitations that accommodate all limitations of claim 1 except for the network media processor configured to: create a geofence around a region of the first geographic location, use the AI logic to identify the user, detect when the user crosses the geofence, and activate the first AI enabled camera proximal to the region to record the user within the geofence.
Yang discloses a media processor configured to use AI logic to identify a user ([0153]-[0156]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the media processor of Yang into the network media processor of the system recited in claim 1 of reference application to automatically identify a golfer for recording processing.
Claim 1 of reference application in view of Yang does not recite the network media processor configured to: create a geofence around a region of the first geographic location, detect when the user crosses the geofence, and activate the first AI enabled camera proximal to the region to record the user within the geofence.
Yoon discloses a media processor configured to: create a geofence around a region of a first geographic location, detect when a user crosses the geofence, and activate a camera proximal to the region to record the user within the geofence (page 22, lines 25-30).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the media processor of Yoon into the network media processor of the system recited in claim 1 of reference application in view of Yang above to automatically detect, for recording control, the moment when the golfer is in a ready position to start playing.
	Regarding claim 2, claim 3 of reference application recites limitations that accommodate the limitations of claim 2.
Regarding claim 3, claim 1 of reference application recites limitations that accommodate the limitations of claim 3.
Regarding claim 4, claim 4 of reference application recites limitations that accommodate the limitations of claim 4.
Regarding claim 5, claim 5 of reference application recites limitations that accommodate the limitations of claim 5.
Regarding claim 6, claim 6 of reference application recites limitations that accommodate the limitations of claim 6.
Regarding claim 7, claim 7 of reference application recites limitations that accommodate the limitations of claim 7.
Regarding claim 8, claim 8 of reference application recites limitations that accommodate the limitations of claim 8.
Regarding claim 9, claim 9 of reference application recites limitations that accommodate the limitations of claim 9.
Regarding claim 10, claim 10 of reference application recites limitations that accommodate all limitations of claim 10 except for creating a geofence around a region of a first geographic location; using an AT logic to identify the user; detecting when the user crosses the geofence; activating an AI enabled camera proximal to the region to record the user within the geofence.
Yang discloses using AI logic to identify a user ([0153]-[0156]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yang into the method recited in claim 10 of reference application to automatically identify a golfer for recording processing.
Claim 10 of reference application in view of Yang does not recite creating a geofence around a region of a first geographic location; using an AT logic to identify the user; detecting when the user crosses the geofence; activating an AI enabled camera proximal to the region to record the user within the geofence.
Yoon discloses creating a geofence around a region of a first geographic location (page 22, lines 25-30); detecting when the user crosses the geofence (page 22, lines 25-30); activating a camera proximal to the region to record the user within the geofence (page 22, lines 25-30).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yoon into method recited in claim 10 of reference application in view of Yang above to automatically detect, for recording control, the moment when the golfer is in a ready position to start playing.
Regarding claim 11, claim 11 of reference application recites limitations that accommodate the limitations of claim 11 in view of claim 10 of reference application also reciting the first geographic location is a golf hole and the user is a golfer.
Regarding claim 12, claim 12 of reference application recites limitations that accommodate the limitations of claim 12.
Regarding claim 13, claim 14 of reference application recites limitations that accommodate the limitations of claim 13.
Regarding claim 14, claim 18 of reference application recites limitations that accommodate the limitations of claim 14.
Regarding claim 15, claim 15 of reference application recites limitations that accommodate the limitations of claim 15.
Regarding claim 16, claim 16 of reference application recites limitations that accommodate the limitations of claim 16.
Regarding claim 17, claim 17 of reference application recites limitations that accommodate the limitations of claim 17.
Regarding claim 18, claim 19 of reference application recites limitations that accommodate the limitations of claim 18.
Claim 19 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 29 of reference patent in view of Yang and Yoon for similar reasons discussed in claim 1 above.
Regarding claim 20, claim 30 of reference application recites limitations that accommodate the limitations of claim 20.
Regarding claim 21, claim 31 of reference application recites limitations that accommodate the limitations of claim 21.
Regarding claim 22, claim 32 of reference application recites limitations that accommodate the limitations of claim 22.
Regarding claim 23, claim 33 of reference application recites limitations that accommodate the limitations of claim 23.
Regarding claim 24, claim 34 of reference application recites limitations that accommodate the limitations of claim 24.
Regarding claim 25, claim 35 of reference application recites limitations that accommodate the limitations of claim 25.
Claim 26, claim 1 of reference application recites limitations that accommodate all limitations of claim 1 except for the network media processor configured to: create a geofence around a region of the first geographic location, to detect a presence of the user at a geographic location, use the AI logic to identify the user, detect when the user crosses the geofence, and activate the first AI enabled camera proximal to the region to record the user within the geofence (the limitation of “validate the user using the user profile identifier and the location of the first geographic location” is accommodated by claim 1 of reference application reciting “validate the record request that includes user profile identifier and location of the golf hole”).
Yang discloses a media processor configured to detect a presence of the user at a geographic location and use AI logic to identify a user ([0153]-[0156]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the media processor of Yang into the network media processor of the system recited in claim 1 of reference application to automatically identify a golfer for recording processing.
Claim 1 of reference application in view of Yang does not recite the network media processor configured to: create a geofence around a region of the first geographic location, detect when the user crosses the geofence, and activate the first AI enabled camera proximal to the region to record the user within the geofence.
Yoon discloses a media processor configured to: create a geofence around a region of a first geographic location, detect when a user crosses the geofence, and activate a camera proximal to the region to record the user within the geofence (page 22, lines 25-30).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the media processor of Yoon into the network media processor of the system recited in claim 1 of reference application in view of Yang above to automatically detect, for recording control, the moment when the golfer is in a ready position to start playing.
Regarding claim 27, claim 1 of reference application recites limitations that accommodate the limitations of claim 27.
Regarding claim 28, claim 2 of reference application recites limitations that accommodate the limitations of claim 28.
Claims 29-30 recite limitations that are well known in the art (using a mobile app to record in response to user pressing a record button and stop recording in response to user pressing a stop button). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these well known features into the network media processor  recited in claim 1 of reference application view of Yang and Yoon to allow the user to control the recording process as he or she desires.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484